This is a claim for refund of inheritance tax erroneously paid by the estate of Elias Doyel, deceased. The deceased died intestate January 18tli, 1922, a resident of Green County, Illinois, and claimant was duly appointed administrator of his estate. On July 12th, 1922, the County Judge of said county assessed a total inheritance tax in said estate of $4,103.64, which amount less 5% discount for payment within six months of decedent’s death, was paid July 14th, 1922, the net payment being $4,468.46. The evidence discloses that after such payment so made as aforesaid, the administrator filed a petition with the County Judge alleging that after said assessment, certain claims against the estate, not considered in said assessment, had been paid by the estate to-wit: The Federal Estate Tax in said estate, and a certain assessment made by the Board of Review of said Green County for back general property taxes upon said decedent’s property; and also alleging in said inheritance tax assessment, a deduction of $1,911.45 was claimed by the administrator, and allowed by the Court on account of general property taxes for 1921; and the petition prayed a modification of said assessment to correct said errors. Upon hearing of the petition, October 16th, 1922, the County Judge entered an order as prayed in modifying the original order and assessing a total tax in said estate of $4,599.38. This amount less the 5% is the correct amount of the inheritance tax in said estate. The State having been paid $4,468.46, the claimant is entitled to a refund of inheritance taxes erroneously paid of $99.05, without interest, to which award, the Attorney General consents, and award is accordingly made for the said sum of $99.05.